Title: From George Washington to the United States Senate, 29 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate,
                  United States 29th May 1794.
               
               I nominate John Quincy Adams, of Massachusetts, to be minister resident of the United States of America, to their High Mightinesses, the States general of the United Netherlands.
               On the 19 day of Feby 1793 a nomination was made of Edward Fox, as Consul of the United States of America for the port of Falmouth in Great Britain. It now appears that the name of the person, intended to be nominated is Robert Weare Fox.  I therefore nominate the said Robert Weare Fox, to be Consul of the United States of America for the port of Falmouth, in the Kingdom of Great Britain; and for such other parts of the said Kingdom as shall be nearer to the said port, than to the residence of any other Consul or vice Consul of the United States within the same Kingdom.
               
                  Go: Washington
               
            